DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Ground I Rejection
Claims 1, 4-5, 8-9, 11-12, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wolnek et al. (US 6375120), and further in view of Kirkwood et al. (US 20080105661) and Kloos et al. (US20050227582).
As to claim 1, 23, Wolnet et al. discloses an aircraft component comprising: a first panel(see e.g.14, 32, 15 in Fig 1-3) including a first fastening means to fasten pluralities of ribs and ribs at two different directions  (see e.g. ribs 22 and spars 18 to fasten to skin member such as 15, through fastener 46 in Fig 4 );
a second panel including a second fastening means, the second panel positioned such that the second fastening means is aligned with the first fastening means in a manner such that the second side is facing the first side; (see e.g. skin member 16);
a web section disposed adjacent the first panel and the second panel, the web section including a first engagement portion and a second engagement portion, the first engagement portion engaged with the first fastening means and the second engagement portion engaged with the second fastening means(see e.g. 24 & 26 in Fig 2. satisfies the need for a way to securely fasten metal and composite materials cost effectively and provide a way to securely fasten metal and composite materials to form a coherent structure.),
wherein the first panel and the second panel are joined together by cooperation of the web section(see e.g. 40 in Fig 3&4), 
wherein the first panel includes a plurality of the first fastening means, wherein the second panel includes a respective plurality of the second fastening means (see e.g. Fig 3), the aircraft component further comprising a respective plurality of the web 
and wherein one first fastening means of the plurality of first fastening means is oriented at a non-parallel angle with respect to another first fastening means of the plurality of first fastening means, wherein one second fastening means of the plurality of second fastening means is oriented at a non-parallel angle with respect to another second fastening means of the plurality of second fastening means, and wherein the one first fastening means is aligned with the one second fastening means (see e.g. fastening means for 22 is nonparallel to fastening means of 18 )
Wolnet does not discloses the fastening assembly means on the panel can be I beam straight vertical spar/rib together with an insertable channel on the skin penal, nor discloses an adhesive disposed between the first engagement portion and the first channel and between the second engagement portion and the second channel, and wherein the adhesive is disposed between each first engagement portion of each web section and each respective first channel and between each second engagement portion of each web section and each respective second channel. Wolnet discloses the rib 22&40 can be fastened to the skin member of airplane. Wolnet does not discloses the first panel and the first channel comprising a first unitary structure; the second panel and the second channel comprising a second unitary structure,
Kirkwood et al. discloses an improved fastening assembly means between reinforcement spar web panel and composite aircraft skin panels (see e.g. 13 in Fig 4). Kirkwood disclose using a clamping assembly wherein the reinforcement spar engagement means fit in channel of a skin combined with paste adhesive filled in the gap between engagement means and channels. Kirkwood discloses the first engagement portion inserted into the first channel through the first side and engaged with the first channel and the second engagement portion inserted into the second channel through the second side and engaged with the second channel. By using combined fixing means of both spar channel fit and adhesive in between the gap has the benefits include but are not limited to simplified assembly, tighter fit, more stiffness and strength to aircraft wings and fuselage, free of imperfections on the surface of the aircraft wing which can increase undesirable turbulent flow and drag over the wing, and reduced incidence of "pull-in" or surface wave of outer skin of wing due to undesirable turbulent flow and drag over the surface of the wing(see e.g. Par. 1, 32)
Kirkwood et al. discloses an aircraft component (see e.g. skin 12 &16 of an aircraft wing as first panel and second panel) comprising: a first panel including a first channel (see e.g. upper and lower slots 5a and 5b in Fig 4-5 corresponds to channels and second channels); a second panel including a second channel, the second panel positioned such that the second channel is aligned with the first channel(see e.g. Fig 4); a web section disposed adjacent the first panel and the second panel(see e.g. spar 13 corresponds to the web section), the web section including a first engagement portion and a second engagement portion, the first engagement portion engaged with the first channel and the second engagement portion engaged with the second channel(see e.g. web 13 fit in upper and lower slots 5a and 5b in Fig 4); and an adhesive disposed between the first engagement portion and the first channel and between the second engagement portion and the second channel(see e.g. adhesive between spaced apart arm 3 and spar web panel 13 in Fig 5), wherein the first panel and the second panel are joined together by cooperation of the web section and the adhesive(see e.g. 13 in Fig 4). 
Both Wolnet and Kirkwood are analogous in the field of aircraft wing skin members that is reinforced by fastening spars. It would have been obvious for a person with ordinary skills in the art to replace the fastening assembly of rivet in Wolnet with the fastening clamping assembly taught by Kirkwood comprise I beam reinforcement spar engagement means inserted in channel of a skin combined with paste adhesive filled in the gap between engagement means and channels taught by Kirkwood in order to achieve a simplified assembly, tighter fit, more stiffness and strength to aircraft wings and fuselage, free of imperfections on the surface of the aircraft wing which can increase undesirable turbulent flow and drag over the wing, and reduced incidence of "pull-in" or surface wave of outer skin of wing due to undesirable turbulent flow and drag over the surface of the wing. 
Wolnet in view of Kirkwood disclose first panel and first channel, second panel and second channel as discussed above. 
Wolnet in view of Kirkwood does not discloses the first panel and the first channel comprising a first unitary structure; the second panel and the second channel comprising a second unitary structure. 
Kloos et al. disclose a wing panel assembly of aircraft (see e.g. in Par. 6. Par. 14, Fig 2), wherein additional rigid structural reinforcement may be provided in the form of a rigid wing spar 84 embedded in a spanwise wing spar channel or cavity 86 molded or otherwise formed within the wing panel core 64 to closely fit the rigid structural member(see e.g. Par. 32). Since the mounting means such as channel or cavity is molded together with the wing panel, the mounting channel and wing panel are formed as unitary structure as shown in Fig 2. 
Both Wolnet in view of Kirkwood and Kloos et al. are analogous arts in the field of aircraft wing structure that has channel on the wing panel, wherein the additional reinforcement can fitted within the channel cavity mounting means, it would have been obvious for a person with ordinary skills in the art to modify the first panel and the first channel and second panel and the second channel of Wolnet in view of Kirkwood to be configurations that the first panel and the first channel as one unitary structure, and second panel and the second channel comprising a second unitary structure as taught by Kloos et al. such as to increase integrity of the aircraft wing structure and reduce potential mechanical failure at the panel/mounting means joint site as suggested by Kloos et al. 
As to claim 4. Wolnet et al. in view of Kirkwood et al. and Kloos et al. discloses the aircraft component of claim 1, wherein the aircraft component is substantially free of any fasteners (see e.g. discussion of claim 1, in particular, Fig 4 of Kirkwood and Fig 2 of Kloos et al. shows there is not faster means between mounting channel and the spar web ). 
As to claim 5. Wolnet et al. in view of Kirkwood et al. and Kloos et al. discloses the aircraft component of claim 1, wherein the first panel is disposed opposite the second panel and wherein the web section is disposed between the first panel and the second panel (see e.g. discussion of claim 1). 
As to claim 8. Wolnet et al. in view of Kirkwood et al. and Kloos et al. discloses the aircraft component of claim 1, wherein the adhesive is engaged with three sides of the first engagement portion and with three sides of the second engagement portion (see e.g. adhesive touches at least 3 sides in Fig 5 of Kirkwood, further holes 8 are provided on both sides of the arm 3 to allow the adhesive pass from inside arms to outside arms in Par. 22 of Kirkwood, and also the bottom will be in inevitably have adhesive in order to secure the web to the mounting device).
As to claim 9.  Wolnet et al. in view of Kirkwood et al. and Kloos et al. discloses the adhesive used to bond the cap with the composite member can be liquid adhesive (see e.g. sol-gel in Par. 26 of Kirkwood), However Kirkwood did not disclose the adhesive that is used to secure the web with the mounting device can also be liquid adhesive. 
However it would have been obvious for a person with ordinary skill in the art to also use the adhesive that can be used to secure the bonding between the cap with the composite to secure the web with the mounting device, such as liquid adhesive because they are all suitable adhesive that is used by those skilled in the art (see e.g. Par. 26 of Kirkwood). 
As to claim 11. Wolnet et al. in view of Kirkwood et al. and Kloos et al. discloses the aircraft component of claim 1, wherein the first panel, the second panel, and the web section each comprise a metal material (see e.g. Wolnet al. discloses metal in line 1-10 in column 4, Kirkwood also discloses the mounting means can comprise metal member in Par. 33, Kloos et al. also discloses mounting structure can also be made of metal materials in Par. 29 ). 
As to claim 12. Wolnet et al. in view of Kirkwood et al. and Kloos et al. discloses the aircraft component of claim 11, wherein the metal material comprises aluminum (see e.g. Wolnet al. discloses aluminum in line 1-10 in column 4). 
As to claim 24. see discussion of claim 1. 
Wolnet et al. in view of Kirkwood et al. and Kloos et al. furtherdiscloses the first channel is integral with the first panel and that the second channel is integral with the second channel (see discussion of claim 1, in particular Fig 2 of Kloos et al.)
Wolnet et al. in view of Kirkwood et al. and Kloos et al. also the first engagement portion directly engaged with the first channel, such engagement being free of any intervening component and the second engagement portion directly engaged with the second channel, such engagement being free of any intervening component (see e.g. Kikwood discloses there is no intervening component in between the spar web panel 13 and mounting device 6a/6b in Fig 4. Kloos et al. also discloses there is no intervening component between mounting channel 86 and wing spar 84 in Fig 2); 
As to claim 25. Wolnet et al. in view of Kirkwood et al. and Kloos et al. discloses the aircraft component of claim 24, wherein a first floor of the first channel is substantially coplanar with a first portion of a first surface of the first panel adjacent the first channel and wherein a second floor of the second channel is substantially coplanar with a second portion of a second surface of the second panel adjacent the second channel (see e.g. Fig 4 of Kirkwood et al.).
As discussed above, the current office action replace the whole fastening assembly means (including channel and web) in Wolnet with the whole fastening assembly means taught by Kirkwood since the fastening assembly means in Kirkwood is more desirable for airplane application in ground I rejection. The current office it to modify the channels layout of Kikwood with the plurality teach of Wolnet (plurality stiffeners and plurality of ribs) in ground II rejection.
Thus the claim limitation of claim 25, such as coplanar is still met. 

Claims 2-3, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wolnek et al. (US 6375120), Kirkwood et al. (US 20080105661) and Kloos et al. (US20050227582), and further in view of Boyl-Davis et al. (US7134649).
As to claim 2. Wolnet et al. in view of Kirkwood et al. and Kloos et al.. does not discloses the first engagement portion and the first channel are snap fit, nor the second engagement portion and second channel are snap fit. 
Boyl-Davis et al. discloses a snap fit structure has a barb structure in order to locking the structure to retain the connection to a hole (see e.g. Fig 6 line 1-20 in column5), wherein the structure is used in an aircraft wing structure. 
Both Wolnet et al. in view of Kirkwood et al. and Kloos et al. and Boyl-davis are analogous in the locking mechanism that can be used in an aircraft, it would have been obvious for a person with ordinary skills in the art to modify first engagement portion and second engagement portion in Wolnet et al. in view of Kirkwood et al. and Kloos et al. as the barb based snap-fit structure taught by Boyl-davis in order to further secure the locking of the web to the channels. 
As to claim 3. Wolnet et al. in view of Kirkwood et al. and Kloos et al. and Boyl-davis discloses the aircraft component of claim 2, wherein the first engagement portion includes a first barb extending along a length of the first engagement portion, the first channel comprises a first lip extending along a length of the first channel, and the first lip is configured to engage the first barb when the first engagement portion is inserted into the first channel, and wherein the second engagement portion includes a second barb extending along a length of the second engagement portion, the second channel comprises a second lip extending along a length of the second channel, and the second lip is configured to engage the second barb when the second engagement portion is inserted into the second channel(see discussion of claim 2 and Fig 6 of Boyl-Davis).
As to claim 21, Wolnet et al. in view of Kirkwood et al. and Kloos et al. and Boyl-davis discloses the aircraft component of claim 1, wherein the first engagement portion and the second engagement portion are configured to inhibit disengagement from the first channel and the second channel, respectively after the first engagement portion and the second engagement portion are engaged with the first channel and the second channel, respectively (see e.g. discussion of claim 2, and Fig 6 in Boyl-davis et al.). 
As to claim 22. Wolnet et al. in view of Kirkwood et al. and Kloos et al. and Boyl-davis The aircraft component of claim 21, wherein an outer portion of the first engagement portion and an outer  portion of the second engagement portion each comprise a sloping surface configured to facilitate insertion of the first engagement portion and the second engagement portion into the first channel and the second channel, respectively, and wherein an inner portion of the first engagement portion and an inner portion of the second engagement portion each comprise a transversely projecting extension configured to engage snap fit features of the first channel and the second channel, respectively (see e.g. discussion of claim 1-2, and Fig 6 in Boyl-davis et al.).
Ground II Rejection
Claims 1, 4-5, 8-9, 11-12, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkwood et al. (US 20080105661), and further in view of Wolnek et al. (US 6375120) and Kloos et al. (US20050227582).
As to claim 1, 23, Kirkwood et al. discloses an aircraft component (see e.g. skin 12 &16 of an aircraft wing as first panel and second panel) comprising: a first panel including a first channel (see e.g. upper and lower slots 5a and 5b in Fig 4-5 corresponds to channels and second channels); a second panel including a second channel, the second panel positioned such that the second channel is aligned with the first channel in a manner such that the second side is facing the first side; (see e.g. Fig 4); a web section disposed adjacent the first panel and the second panel(see e.g. spar 13 corresponds to the web section), the web section including a first engagement portion and a second engagement portion, Kirkwood discloses the first engagement portion inserted into the first channel through the first side and engaged with the first channel and the second engagement portion inserted into the second channel through the second side and engaged with the second channel(see e.g. web 13 fit in upper and lower slots 5a and 5b in Fig 4); and an adhesive disposed between the first engagement portion and the first channel and between the second engagement portion and the second channel(see e.g. adhesive between spaced apart arm 3 and spar web panel 13 in Fig 5), wherein the first panel and the second panel are joined together by cooperation of the web section and the adhesive(see e.g. 13 in Fig 4). 
Kirkwood does not disclose “Wherein the first panel includes a plurality of the first channels, wherein the second panel includes a respective plurality of the second channels, the aircraft component further comprising a respective plurality of the web sections, wherein each web section is engaged with a respective first channel and a respective second channel, and wherein the adhesive is disposed between each first engagement portion of each web section and each respective first channel and between each second engagement portion of each web section and each respective second channel, and wherein one first channel of the plurality of first channels is oriented at a non-parallel angle with respect to another first channel of the plurality of first channels, wherein one second channel of the plurality of second channels is oriented at a non-parallel angle with respect to another second channel of the plurality of second channels, and wherein the one first channel is aligned with the one second channel”
Kirkwood et al. does not discloses the first panel and the first channel comprising a first unitary structure; the second panel and the second channel comprising a second unitary structure,
Wolnek et al. discloses skin members of aircraft components can have multiple fastening means on each skin panel to fit multiple nonparallel directions spars/ribs for big load bearing strength reinforcement (see e.g. abstract, Fig 1&3). Wolnet disclose such multiple fastening means fits can satisfy the need for a way to securely fasten skin materials cost effectively and transfer a structural load from a fastening means coupled to the inlay and distribute it over a wide enough area to reduce or eliminate damage to the skin materials from the applied load. Wolnet produces a securely fastened coherent hybrid structure with a combination of metal and composite materials. More importantly, Wolnet et al. discloses As one skilled in the art will know, inner metal frame 12 comprises spars 18 and 20 running approximately the length of wing 10, a number of stiffeners (e.g., stiffener 21) running parallel to the spars, and a series of ribs (e.g., rib 22) connecting the spars and supporting the stiffeners (see e.g. line 50-68 in column2).
Wolnet et al. discloses an aircraft component comprising: a first panel(see e.g.14, 32, 15 in Fig 1-3) including a first fastening means to fasten pluralities of ribs and ribs at two different directions  (see e.g. ribs 22 and spars 18 to fasten to skin member such as 15, through fastener 46 in Fig 4 );
a second panel including a second fastening means, the second panel positioned such that the second fastening means is aligned with the first fastening means in a manner such that the second side is facing the first side; (see e.g. skin member 16);
a web section disposed adjacent the first panel and the second panel, the web section including a first engagement portion and a second engagement portion, the first engagement portion engaged with the first fastening means and the second engagement portion engaged with the second fastening means(see e.g. 24 & 26 in Fig 2. satisfies the need for a way to securely fasten metal and composite materials cost effectively and provide a way to securely fasten metal and composite materials to form a coherent structure.),
wherein the first panel and the second panel are joined together by cooperation of the web section(see e.g. 40 in Fig 3&4), 
wherein the first panel includes a plurality of the first fastening means, wherein the second panel includes a respective plurality of the second fastening meanss(see e.g. Fig 3), the aircraft component further comprising a respective plurality of the web sections, wherein each web section is engaged with a respective first fastening means and a respective second fastening means(see e.g. web sections such as 38, 36 or 40 in Fig 3&4), 
and wherein one first fastening means of the plurality of first fastening means is oriented at a non-parallel angle with respect to another first fastening means of the plurality of first fastening means, wherein one second fastening means of the plurality of second fastening means is oriented at a non-parallel angle with respect to another second fastening means of the plurality of second fastening means, and wherein the one first fastening means is aligned with the one second fastening means (see e.g. fastening means for 22 is nonparallel to fastening means of 18 )
Both Kirkwood and Wolnet are analogous in the field of aircraft wing skin members that is reinforced by fastening spars to the skin members. It would have been obvious for a person with ordinary skills in the art to modify the skin member of Kirkwood to be multiple as taught by Wolnet such that multiple spars can fit in the channels in order to securely fasten the skin materials since Wolnet et al. discloses as one skilled in the art will know, inner metal frame 12 comprises spars 18 and 20 running approximately the length of wing 10, a number of stiffeners (e.g., stiffener 21) running parallel to the spars, and a series of ribs (e.g., rib 22) connecting the spars and supporting the stiffeners (see e.g. line 50-68 in column2); it would also have been obvious for a person with ordinary skills in the art to modify the channels of Kirkwood to have one first channel of the plurality of first channels is oriented at a non-parallel angle with respect to another first channel of the plurality of first channels, wherein one second channel of the plurality of second channels is oriented at a non-parallel angle with respect to another second channel of the plurality of second channels, and wherein the one first channel is aligned with the one second channel as taught by Wolnet in order to produces a securely fastened coherent hybrid structure with a combination of metal and composite materials. Accordingly the claim limitation “wherein each web section is engaged with a respective first channel and a respective second channel, and wherein the adhesive is disposed between each first engagement portion of each web section and each respective first channel and between each second engagement portion of each web section and each respective second channel” is also met. 
Kirkwood et al. in view of Wolnet et al. disclose first panel and first channel, second panel and second channel as discussed above. 
Kirkwood et al. in view of Wolnet et al. does not discloses the first panel and the first channel comprising a first unitary structure; the second panel and the second channel comprising a second unitary structure. 
Kloos et al. disclose a wing panel assembly of aircraft (see e.g. in Par. 6. Par. 14, Fig 2), wherein additional rigid structural reinforcement may be provided in the form of a rigid wing spar 84 embedded in a spanwise wing spar channel or cavity 86 molded or otherwise formed within the wing panel core 64 to closely fit the rigid structural member(see e.g. Par. 32). Since the mounting means such as channel or cavity is molded together with the wing panel, the mounting channel and wing panel are formed as unitary structure as shown in Fig 2. 
Both Wolnet in view of Kirkwood and Kloos et al. are analogous arts in the field of aircraft wing structure that has channel on the wing panel, wherein the additional reinforcement can fitted within the channel cavity mounting means, it would have been obvious for a person with ordinary skills in the art to modify the the first panel and the first channel and second panel and the second channel of Wolnet in view of Kirkwood to be configurations that the first panel and the first channel as one unitary structure, and second panel and the second channel comprising a second unitary structure as taught by Kloos et al. such as to increase integrity of the aircraft wing structure and reduce potential mechanical failure at the panel/mounting means joint site as suggested by Kloos et al. 
As to claim 4. Kirkwood et al. in view of Wolnet et al. and Kloos et al. discloses the aircraft component of claim 1, wherein the aircraft component is substantially free of any fasteners (see e.g. discussion of claim 1, in particular, Fig 4 of Kirkwood and Fig 2 of Kloos et al. shows there is not faster means between mounting channel and the spar web ). 
As to claim 5. Kirkwood et al. in view of Wolnet et al. and Kloos et al. discloses the aircraft component of claim 1, wherein the first panel is disposed opposite the second panel and wherein the web section is disposed between the first panel and the second panel (see e.g. Fig 4). 
As to claim 8. Kirkwood et al. in view of Wolnet et al. and Kloos et al. discloses the aircraft component of claim 1, wherein the adhesive is engaged with three sides of the first engagement portion and with three sides of the second engagement portion (see e.g. adhesive touches at least 3 sides in Fig 5, further holes 8 are provided on both side of the arm 3 to allow the adhesive pass from inside arms to outside arms (see e.g. Par. 22), and also the bottom will be in inevitably have adhesive in order to secure the web to the mounting device).
As to claim 9.  Kirkwood et al. in view of Wolnet et al. and Kloos et al. discloses the adhesive used to bond the cap with the composite member can be liquid adhesive (see e.g. sol-gel in Par. 26), However Kirkwood did not disclose the adhesive that is used to secure the web with the mounting device can also be liquid adhesive. 
However it would have been obvious for a person with ordinary skill in the art to also use the adhesive that can be used to secure the bonding between the cap with the composite to secure the web with the mounting device, such as liquid adhesive because they are all suitable adhesive that is used by those skilled in the art (see e.g. Par. 26). 
As to claim 11. Kirkwood et al. in view of Wolnet et al. and Kloos et al. discloses the aircraft component of claim 1, wherein the first panel, the second panel, and the web section each comprise a metal material (see e.g. Kirkwood also discloses the mounting means can comprise metal member in Par. 33, Wolnet al. discloses metal in line 1-10 in column 4, Kloos et al. also discloses mounting structure can also be made of metal materials in Par. 29 ). 
As to claim 12. Kirkwood et al. in view of Wolnet et al. and Kloos et al. discloses the aircraft component of claim 11, wherein the metal material comprises aluminum (see e.g. aluminum in claim 2). 
As to claim 24. see discussion of claim 1. 
Kirkwood et al. in view of Wolnet et al. and Kloos et al. also discloses the first channel is integral with the first panel and that the second channel is integral with the second channel (see discussion of claim 1, in particular Fig 2 of Kloos et al.)
Wolnet et al. in view of Kirkwood et al. and Kloos et al. also the first engagement portion directly engaged with the first channel, such engagement being free of any intervening component and the second engagement portion directly engaged with the second channel, such engagement being free of any intervening component (see e.g. Kikwood discloses there is no intervening component in between the spar web panel 13 and mounting device 6a/6b in Fig 4. Kloos et al. also discloses there is no intervening component between mounting channel 86 and wing spar 84 in Fig 2); 
As to claim 25. Kirkwood et al. in view of Wolnet et al. and Kloos et al. discloses the aircraft component of claim 24, wherein a first floor of the first channel is substantially coplanar with a first portion of a first surface of the first panel adjacent the first channel and wherein a second floor of the second channel is substantially coplanar with a second portion of a second surface of the second panel adjacent the second channel(see e.g. Fig 4 of Kirkwood et al.)
As discussed above, the current office action replace the whole fastening assembly means (including channel and web) in Wolnet with the whole fastening assembly means taught by Kirkwood since the fastening assembly means in Kirkwood is more desirable for airplane application in ground I rejection. The current office it to modify the channels layout of Kikwood with the plurality teach of Wolnet (plurality stiffeners and plurality of ribs) in ground II rejection.
Thus the claim limitation of claim 25, such as coplanar is still met. 

Claims 2-3, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kirkwood et al. (US 20080105661), Wolnek et al. (US 6375120) and Kloos et al. (US20050227582), and further in view of Boyl-Davis et al. (US7134649).
As to claim 2. Kirkwood et al. in view of Wolnet et al. and Kloos et al. does not discloses the first engagement portion and the first channel are snap fit, nor the second engagement portion and second channel are snap fit. 
Boyl-Davis et al. discloses a snap fit structure has a barb structure in order to locking the structure to retain the connection to a hole (see e.g. Fig 6 line 1-20 in column5), wherein the structure is used in an aircraft wing structure. 
Both Kirkwood et al. in view of Wolnet et al. and Kloos et al. and Boyl-davis are analogous in the locking mechanism that can be used in an aircraft, it would have been obvious for a person with ordinary skills in the art to modify first engagement portion and second engagement portion in Kirkwood et al. in view of Wolnet et al. and Kloos et al. as the barb based snap-fit structure taught by Boyl-davis in order to further secure the locking of the web to the channels. 
As to claim 3. Kirkwood et al. in view of Wolnet et al. and Kloos et al. and Boyl-davis discloses the aircraft component of claim 2, wherein the first engagement portion includes a first barb extending along a length of the first engagement portion, the first channel comprises a first lip extending along a length of the first channel, and the first lip is configured to engage the first barb when the first engagement portion is inserted into the first channel, and wherein the second engagement portion includes a second barb extending along a length of the second engagement portion, the second channel comprises a second lip extending along a length of the second channel, and the second lip is configured to engage the second barb when the second engagement portion is inserted into the second channel(see discussion of claim 2 and Fig 6 of Boyl-Davis).
As to claim 21, Kirkwood et al. in view of Wolnet et al. and Kloos et al. and Boyl-davis discloses the aircraft component of claim 1, wherein the first engagement portion and the second engagement portion are configured to inhibit disengagement from the first channel and the second channel, respectively after the first engagement portion and the second engagement portion are engaged with the first channel and the second channel, respectively (see e.g. discussion of claim 2, and Fig 6 in Boyl-davis et al.). 
As to claim 22. Kirkwood et al. in view of Wolnet et al. and Kloos et al. and Boyl-davis The aircraft component of claim 21, wherein an outer portion of the first engagement portion and an outer  portion of the second engagement portion each comprise a sloping surface configured to facilitate insertion of the first engagement portion and the second engagement portion into the first channel and the second channel, respectively, and wherein an inner portion of the first engagement portion and an inner portion of the second engagement portion each comprise a transversely projecting extension configured to engage snap fit features of the first channel and the second channel, respectively (see e.g. discussion of claim 1-2, and Fig 6 in Boyl-davis et al.).

Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, 13, 23, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, both Kirkwood et al. and Kloos et al. discloses the first engagement portion directly engaged with the first channel, such engagement being free of any intervening component and the second engagement portion directly engaged with the second channel, such engagement being free of any intervening component (see e.g. Kikwood discloses there is no intervening component in between the spar web panel 13 and mounting device 6a/6b in Fig 4. Kloos et al. also discloses there is no intervening component between mounting channel 86 and wing spar 84 in Fig 2); 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McKenzie et al. (US20050133557)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Examiner, Art Unit 1783